 
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 3321 
 
AN ACT 
To facilitate the hosting in the United States of the 34th America's Cup by authorizing certain eligible vessels to participate in activities related to the competition, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the America’s Cup Act of 2011.
2.DefinitionsIn this Act:
(1)34th america’s cupThe term 34th America’s Cup—
(A)means the sailing competitions, commencing in 2011, to be held in the United States in response to the challenge to the defending team from the United States, in accordance with the terms of the America’s Cup governing Deed of Gift, dated October 24, 1887; and
(B)if a United States yacht club successfully defends the America’s Cup, includes additional sailing competitions conducted by America’s Cup Race Management during the 1-year period beginning on the last date of such defense.
(2)America’s cup race managementThe term America’s Cup Race Management means the entity established to provide for independent, professional, and neutral race management of the America’s Cup sailing competitions.
(3)Eligibility certificationThe term Eligibility Certification means a certification issued under section 4.
(4)Eligible vesselThe term eligible vessel means a competing vessel or supporting vessel of any registry that—
(A)is recognized by America’s Cup Race Management as an official competing vessel, or supporting vessel of, the 34th America’s Cup, as evidenced in writing to the Administrator of the Maritime Administration of the Department of Transportation;
(B)transports not more than 25 individuals, in addition to the crew;
(C)is not a ferry (as defined under section 2101(10b) of title 46, United States Code);
(D)does not transport individuals in point-to-point service for hire; and
(E)does not transport merchandise between ports in the United States.
(5)Supporting vesselThe term supporting vessel means a vessel that is operating in support of the 34th America’s Cup by—
(A)positioning a competing vessel on the race course;
(B)transporting equipment and supplies utilized for the staging, operations, or broadcast of the competition; or
(C)transporting individuals who—
(i)have not purchased tickets or directly paid for their passage; and
(ii)who are engaged in the staging, operations, or broadcast of the competition, race team personnel, members of the media, or event sponsors.
3.Authorization of eligible vesselsNotwithstanding sections 55102, 55103, and 55111 of title 46, United States Code, an eligible vessel, operating only in preparation for, or in connection with, the 34th America’s Cup competition, may position competing vessels and may transport individuals and equipment and supplies utilized for the staging, operations, or broadcast of the competition from and around the ports in the United States.
4.Certification
(a)RequirementA vessel may not operate under section 3 unless the vessel has received an Eligibility Certification.
(b)IssuanceThe Administrator of the Maritime Administration of the Department of Transportation is authorized to issue an Eligibility Certification with respect to any vessel that the Administrator determines, in his or her sole discretion, meets the requirements set forth in section 2(4).
5.EnforcementNotwithstanding sections 55102, 55103, and 55111 of title 46, United States Code, an Eligibility Certification shall be conclusive evidence to the Secretary of the Department of Homeland Security of the qualification of the vessel for which it has been issued to participate in the 34th America’s Cup as a competing vessel or a supporting vessel.
6.PenaltyAny vessel participating in the 34th America’s Cup as a competing vessel or supporting vessel that has not received an Eligibility Certification or is not in compliance with section 12112 of title 46, United States Code, shall be subject to the applicable penalties provided in chapters 121 and 551 of title 46, United States Code.
7.Waivers
(a)In generalNotwithstanding sections 12112 and 12132 and chapter 551 of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating may issue a certificate of documentation with a coastwise endorsement for each of the following vessels:
(1)M/V GEYSIR (United States official number 622178).
(2)OCEAN VERITAS (IMO number 7366805).
(3)LUNA (United States official number 280133).
(b)Documentation of LNG tankers
(1)In generalNotwithstanding sections 12112 and 12132 and chapter 551 of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating may issue a certificate of documentation with a coastwise endorsement for each of the following vessels:
(A)LNG GEMINI (United States official number 595752).
(B)LNG LEO (United States official number 595753).
(C)LNG VIRGO (United States official number 595755).
(2)Limitation on operationCoastwise trade authorized under paragraph (1) shall be limited to carriage of natural gas, as that term is defined in section 3(13) of the Deepwater Port Act of 1974 (33 U.S.C. 1502(13)).
(3)Termination of effectiveness of endorsementsThe coastwise endorsement issued under paragraph (1) for a vessel shall expire on the date of the sale of the vessel by the owner of the vessel on the date of enactment of this Act to a person who is not related by ownership or control to such owner.
(c)Operation of a dry dockA vessel transported in Dry Dock #2 (State of Alaska registration AIDEA FDD–2) is not merchandise for purposes of section 55102 of title 46, United States Code, if, during such transportation, Dry Dock #2 remains connected by a utility or other connecting line to pierside moorage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
